Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicant's amendments and accompanying remarks filed on April 20, 2022 have been entered and considered. New claims 30 – 32 have been added. Claims 6 – 9, 11 – 12 and 15 – 32 are pending in this application. Claims 17 – 29 have been withdrawn from further consideration subject to restriction requirement. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Coleman, and has maintained the 103 rejection over Coleman in view of Jamiolkowski as detailed in the Office action dated December 22, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 – 9, 11 – 12, 15 – 16 and 31 - 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coleman et al. US 2007/0198087 A1 (Coleman) in view of Jamiolkowski et al. US 2005/0010078 A1 (Jamiolkowski). 

Considering claims 6 – 9 and 15, Coleman teaches at [0047] a knitted surgical mesh comprising poly-4-hydroxybutyrate or P4HB multifilament yarns, which was knitted into a mesh using a single bar tricot machine. Further, Coleman does not specifically recognize the claimed steps in producing the P4HB filament yarns. However, said limitations are considered to be a product by process limitations. Further, absent a showing to the contrary, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different from the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  
The limitations in claim 1, requiring that the water quenching of molten filaments is performed while keeping the fibers from contacting each other, and that removing the spin finish so there only remains a residual coating of spin finish which is less than 2 % and more than zero % of the mesh, considered to be a product by process limitations.

Moreover, Coleman is silent regarding the coating of the P4HB filaments polymers or oligomers of polyethylene glycol, or polyethylene oxide.  However, Jamiolkowski teaches a surgical mesh, which is attached to a needle and is coated with a lubricious material in such a manner that the coating reduces friction and trauma as the mesh is implanted, and subsequently is substantially eliminated once the mesh is implanted to enable better tissue ingrowth into the mesh [Abstract]. Further, Jamiolkowski teaches at [0021] that said mesh is coated with a lubricous coating to facilitate the mesh passing through body tissue. More specifically, the coating is a water-soluble synthetic polymer, such as polyethylene oxide. Therefore, it would have been obvious to one of skill in the art at the time of the invention to apply a coating comprising polyethylene oxide to Coleman’s P4HB mesh when it is desired to provide its surface with a lubricous coating to facilitate the mesh passing through body tissue. softening material. Furthermore, since polyethylene glycol and polyethylene oxide are among Applicant’s preferred coating materials, it is reasonable to consider that it will provide the same or similar properties as polyethylene glycol sorbitan monolaurate.  
As to the claimed residual amount of coating material on the surface of the mesh, as noted above Jamiolkowski teaches that the coating is substantially eliminated once the mesh is implanted to enable better tissue ingrowth into the mesh. 
 Moreover, the steps of scouring and setting the claimed mesh are also considered to be product by process limitations and are addressed similarly to the product by process limitations in claim 6 above.      

Further, as to the new the new limitation requiring that the residual coating of the finish on the mesh is between 0 % and less than 0.1 weight %, prior to the step of implanting the mesh, the examiner considers that the final prior art product and the application product is the implanted mesh. Therefore, the new limitation is considered to be a product by process limitation. 

Considering claims 11 and 12, Coleman teaches at [0038] that for example, an antibiotic may be added to the devices (mesh) to prevent or treat an infection. The devices may also incorporate autograft, allograft, and/or xenograft materials.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coleman et al. US 2007/0198087 A1 (Coleman) in view of Jamiolkowski et al. US 2005/0010078 A1 (Jamiolkowski) and further in view of Thomas et al. US 2010/0189764 A1 (Thomas). 

Considering claim 30, Coleman in view of Jamiolkowski is relied upon as set forth above in the rejection of claim 6. Further, said prior art combination does not recognize that the filaments have a diameter between 100 and 150 microns. However, Thomas teaches a surgical mesh comprising filaments having diameters between 50 and 200 microns [Abstracts and 0053]. Further, it has been well settled that substituting one material for another presents a case of prima facie obviousness when both materials are taught by the prior art to be useful for the same purpose outside the showing of unexpected results; MPEP 2144.06 I. In this case, the filaments are all taught to form surgical  meshes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to with reasonable expectation of success to substitute the Thomas filaments for Coleman’s motivated by the desire to produce a mesh having thicker filaments.  

Response to Arguments

Applicant's amendments and accompanying remarks filed on April 20, 2022 have been entered and considered. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Coleman, and has maintained the 103 rejection over Coleman in view of Jamiolkowski as detailed in the Office action dated December 22, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant arguments against the 103 rejection over Coleman in view of Jamiolkowski have been fully considered, but they are considered to be not persuasive for the following reasons.  

Applicant traverses the rejections in las Office action on the basis that Jamiolkowski does not teach or suggest using such a small amount of lubricious material (less than 0.1 weight percent of the mesh) prior to implanting. In fact, in paragraph 25, Jamiolkowski explicitly states that “less than about 0.1 weight percent will likely be ineffective for providing a lubricious surface during placement.” Furthermore, Jamiolkowski teaches that the lubricious material is not substantially eliminated until after the mesh is implanted (see abstract and paragraph 2 of Jamiolkowski). 
       
In response, the examiner submits that the new limitation in the instant claims has been properly addressed in the rejection above. “As to the claimed residual amount of coating material on the surface of the mesh, as noted above Jamiolkowski teaches that the coating is substantially eliminated once the mesh is implanted to enable better tissue ingrowth into the mesh. Further, as to the new the new limitation requiring that the residual coating of the finish on the mesh is between 0 % and less than 0.1 weight %, prior to the step of implanting the mesh it is considered to be a product by process limitation. It is considered that the final prior art product and the application product is the implanted mesh.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789